 In'the Matter of THE GREER STEEL COMPANYandSTEELWORKERS'ORGANIZING COMM1rrEECase No. C-1560.-Decided April25, 1.41Jurisdiction:cold rolled strip steel and limestone products manufacturingindustry.Unfair Labor PracticesDiscrarninations :refusal to reinstate former employees ; refusal to reinstate anemployee temporarily laid off; lay-off of one employee, charges of, dismissed.Remedial Orders:reinstatement and back pay orderedMr. Drexel A. SprecherandMr. Harry L. Lodish,for the Board.Staffordc6Bowers, by. Russell BowersandMr.Homer I. N.Stafford,of New Philadelphia, Ohio, for the respondent.Mr. Joseph K. Gaither,of Dover, Ohio, andMr. A. A. Smith,ofMagnolia, Ohio, for the Amalgamated.Mr. H. A. Bradley,of Akron, Ohio, for the Federal Union.Mr. Bertram Diamond,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Steel Workers'Organizing Committee,' herein called the Amalgamated, the NationalLabor Relations Board, herein called the Board, by Oscar S. Smith,Regional Director for the Eighth Region (Cleveland, Ohio), issuedits complaint dated February 2, 1940, against The Greer Steel Com-pany, herein called the respondent, alleging that the respondent hadengaged in and was engaging iii unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3)' and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the-Act.Copies of the complaint, accompanied by notice ofhearing, were duly served upon the respondent, the Amalgamated,'On March 10, 1941, the Board, upon appropriate notice, granted a motion to amend thecaption and record by substituting Steel Workers' Organizing Committee for the name Tus-cora Lodge No. 173, Ohio, Amalgamated Association of Iron, Steel and Tin Woikers ofNorth America.31 N L. R. B., No 58.365 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDand upon Federal Labor Union No. 21804, American Federation ofLabor, herein called the Federal Union.The complaint, as amended at the hearing, alleged in substance thatthe respondent, in the operation of its Dover plant, from July 5, 1935,(1) engaged in a continuous course of interference, initiated in Octo-ber 1933, with the self-organization of its employees; (2) until thedisestablishment, after November 12, 1937, of the Greer EmployeesAssociation, herein called the Association, dominated and interferedwith the administration of that organization, formed by the respond-ent in 1933 and 1934; (3) because seven named employees 2 joinedand assisted the Amalgamated and engaged in concerted activities forthe purposes of collective bargaining and other mutual aid and pro-tection, and also to discourage membership in the Amalgamated andto encourage membership in the Association or in the Federal Union,discriminated against these individuals by failing to give them regularemployment, by discharging and laying- off six of them early in 1939and one early in 1940, by failing to reemploy all but one, and by fail-ing to reemploy that one, except temporarily in the latter part of1939; and (4) by these and other acts, interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act. On February 10,,1940, the respondent filed andanswer pleading that a prior Board decision constitutedres judicatain this proceeding, and denying that it had engaged in the unfairlabor practices alleged in the complaint.The plea ofres judicatais hereby overruled.3Pursuant to notice, a hearing was held at New Philadelphia, Ohio,from February 13 to February 22, 1940, inclusive, before A. BruceHunt, the Trial Examiner duly designated by the Board.On Feb-ruary 13, 1940, the Federal Union filed a motion to intervene withthe Trial Examiner.The Trial Examiner granted the motion. TheBoard, the respondent, the Amalgamated, and the Federal Unionwere represented by counsel or official representative and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed these rulings andfinds that no prejudicial errors were committed.. The rulings arehereby affirmed.Subsequent to the hearing the respondent submitteda brief.2 Edgar P. Breitenstein,Clyde Law,Clinton C. Marburger,Albert A. Smith,Neil A. Thorn-ton, Emanuel J Tolotti, Emmet L. True,herein called charging employees3 See footnote 15,infra. THE GREEROIL COMPANY367On May_ 1, 1940, the Board, acting pursuant to Article II, Section36, of National Labor Relations Board Rules and Regulations-Series2, as amended, transferred this proceeding to and continued it beforethe Board for action pursuant to Section 37 of Article II of SaidRules and Regulations and directed that no Intermediate Report beissued, that Proposed Findings of Fact, Proposed Conclusions ofLaw, and- Proposed Order be issued, and that the parties -herein.should have the right, within 20 days from the date of the saidProposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order, to file exceptions and to request oral argument beforethe Board, and that the said parties should have the right within 30days from the date of the Proposed Findings of Fact, ProposedConclusions of Law, and Proposed Order to filea briefwith theBoard.The parties having entered into two stipulations for the correctionof errors in the -transcript, on June 16, 1940, the Board ordered thesestipulations to be made part of the record.On February 17, 1941, the Board issued its Proposed Findings ofFact, Proposed Conclusions of Law and Proposed Order, copies ofwhich were duly served upon the parties.On March 8, 1941, therespondent filed its exceptions to the proposed decision, and on March19, 1941, submitted a brief in support of its exceptions. In its ex-ceptions and supporting brief the respondent requested that the rec-ord be reopened to receive testimony that, since the hearing, therespondent's operating conditions have so altered as to make it im-possible to comply with the proposed order.The request is herebydenied.Pursuant to notice, a hearing was held before the Board in Wash-ington, D. C., on March 27, 1941, for the purpose of oral argument.The- respondent was represented by counsel and participated in thehearing; the Amalgamated and the Federal Union did not appear.The Board has considered the briefs and the exceptions of therespondent and finds the exceptions, except such as are consistentwith, the findings, conclusions of law, and order below, without merit.Upon the entire record in the, case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TIIE RESPONDENTThe Greer Steel Company is a West Virginia corporation engagedin the production and sale of cold rolled strip steel and limestoneproducts.Its principal office and place of business is in Dover, Ohio.It -operates plants in Dover, Ohio ; Detroit, Michigan ; Anderson, 368DECISIONS OF NATIONALLABOR RELATIONS BOARDIndiana;-and Greer,West Virginia.In this proceeding we are con-cerned only with the Dover plant,which produces cold rolled strip,steel.-The principal raw materials purchased by the respondent for useat the Dover plant consist of hot rolled bands. In 1939 the valueof the raw materials purchased was in excess of $200,000.About30 per cent of the raw materials are purchased outside the State ofOhio.In 1939 the value of the finished products shipped from theDover plant was in excess of$300,000.About 60 per cent of thefinished products manufactured at the Dover plant are shipped topoints outside the State of Ohio.IT.THE ORGANIZATIONS INVOLVEDSteelWorkers' Organizing Committee and Federal Labor UnionNo. 21804 are labor organizations affiliated with the Congress ofIndustrialOrganizations and the American Federation of Labor,respectively, and admit to membership employees of the respondentat its. Dover plant.M. THE nNFAIR LABOR PRACTICESA. BackgroundEmployees of the Dover plant formed the Amalgamated about theend of September 1933.Between then and November 1933 the re-spondent laid off four of the seven newly elected officers of the Amal-gamated.During the same period a number of its supervisory per-sonnel tried to dissuade employees from joining the Amalgamated.Typical of these attempts to counteract the influence of the Amalga-mated- was a conversation between Stone Nyberg, whoasmastermechanic was in charge of the maintenance department, and EmmetTrue, an employee under his supervision who had recently beenelected financial secretary of the Amalgamated. Shortly beforeTrue was laid"hff, Nyberg spoke to him in the plant during workinghours.He questioned the benefits that the Amalgamated wouldbring; disparaged its effectiveness by stating, "You only pay yourmoney in there to those big shots, and it won't do you any good,"observed that, "We don't want any trouble here;" and warned True,"If you stay away from there [the Amalgamated meeting] you'll bebetter off."Because of the lay-off of its officers and its failure to gain recog-nition, the Amalgamated called a strike in the, early part of Decem-ber 1933.After a week a settlement was reached; the respondent THE GREEROIL COMPANY369agreed to restore those laid off to its pay roll as business shouldrequire.Not until' about March 1934 were three-of the union offi-cers taken back. ` One was never returned to work.4About the end of January 1934, the respondent sought to under-mine the strength of the Amalgamated by sponsoring a plan forintramural bargaining.Herman C. Cappel, a treasurer of the re-spondent, and in charge of operations at the Dover plant, presentedthe Greer Plan of Employees' Representation, herein-called the Plan,to a plant meeting of the respondent's employees.'The Plan pro-vided for a Joint Committee composed equally of management andemployee representatives; the Joint Committee was to be the chiefmechanism for "contact" and the "adjustment of differences" betweenmanagement and employees. _Cappel also offered to turn over tothe proposed organization to administer as it should see fit, a $500fund which the respondent had maintained for the benefit of itsemployees.He then put the acceptance of the Plan to a vote. _ Onlyabout 12 employees voted against acceptance; the majority regis-tered the. effects of Cappel's influence.Thereafter the respondent contributed other forms of support tothe Plan and sought in divers ways to obtain 'for it the adherenceof those who worked at the plant.For example, the respondent of-fered to obtain low-cost insurance on a group, basis for its employees.It coupled acceptance of this offer with approval of the Plan bysending out cards linking both together." It also paid for an ad-vertisement in Dover and New Philadelphia newspapers announcingnominations and elections of committeemen under the Plan. It sentout the ballots for the first election.About the end of March 1934, each employee received from therespondent a letter signed by Cappel, requesting an expression ofhis preference as to bargaining individually or collectively.WilliamValentine, an employee of the respondent, had such a letter deliveredto him through the mails. It enclosed a ballot permitting a choicebetween the Plan, the Amalgamated, 'arid individual bargaining, as4The respondent ascribed to business conditions its failure to give employment to thesemen.It appears that in December 1933, there were other employees who were notworking,and thatsome of these did not return to work until after the union officers mentionedBut there is some doubt whether the other employees not working in December 1933, hadpreviously been regularly employed,and the four union officers were the only employeeslaid off by the respondent from the time the Amalgamated was organized to the end of thestrike'5Cappel's action followed an earlier unsuccessful attempt on his part to secure approvalof thePlan bythe Amalgamated°These cards called for the signatures of those who accepted,and read as follows: "Ihereby approve the Employees Representation Plan as submitted by the Greer Steel Com-pany,January 20th,1934, and will furnish necessary information for Group Insuranceupon request-193_-Signed 370DECISIONSOF NATIONALLABOR RELATIONS BOARDwell as a return envelope addressed to Cappel.Ostensibly the pollwas a secret one.7Yet the return envelope sent to Valentine con-tained on the inside a ' faintly inked number, corresponding to histime card number at that time. Similar envelopes received by otheremployees bore like markings.While Cappel identified the markedenvelopes as being of the type sometimes employed by the respondent,he;insistedithat the poll in question and other, polls conducted by therespondent were secret.The record clearly establishes that the re-turn envelopes in evidence emanated from the respondent.No ex-planation was offered by it for the presence of the numbers.Uponthe entire record, we find that the respondent surreptitiously soughtto ascertain the union affiliation of its employees through this poll.Some time after the first election under the Plan the Greer Em-ployees Association, herein called the Association, took over its ad-ministration.Officials and supervisory employees of the respondentencouraged membership in the Association.Ed Klein, superintend-ent of the rolling department in 1934,,urged -Lloyd Everett, an em-ployee, to use the Association's grievance machinery.Edwin Swift,paymaster for the respondent, spoke to several employees aboutsigning up members in the Association.He told another employeethat the respondent needed two organizations at the plant becausesome of its customers wanted union-made goods, and others did not.O. T. Singer, the respondent's timekeeper, handed out Associationmembership cards to some employees.In and after the latter part of 1935 the respondent entered into aseries of agreements with the Amalgamated," covering wages, hours,and working conditions.Agreements identical with, and parallel to,the earlier of those with the Amalgamated were also concluded be-tween the Association and the respondent.On December 3, 1937, pursuant to a stipulation -executed-by the,respondent, the Board ordered the respondent to cease and desist frominterfering with, restraining, and coercing its employees in the ex-zn,inercise of rights guaranteed in Section 7 of the Act, to disestablish theAssociation, and to post appropriate notices.9The respondent dis-established the Association.The Board also directed an election forthe purpose of ascertaining whether or not the employees desired to7The covering letter stated,"This is no vote and no signature required,but is only forthe purpose of giving the management an idea as to What our employees really want."The respondent refused to contract with the Amalgamated as an organization.Theagreements generally stated that they were between the respondent and named parties, "acommittee representing a portion of our employees"Agreements with the Associationfollowed the same form.The chief exception to this practice occurred when the Amalgam-ated and the respondent agreed upon a temporary wage reduction in April 1938,discussedbelowUMatter of The Greer Steel Companyand TuscoraLodge No.173, AmalgamatedAssocia-tion of Iron,Steel&TinWorkers,4 N. L R. B 333. THE GREERSTEEL COMPANY371be represented by the Amalgamated.defeat of the Amalgamated.The respondent did not maintain animpartial attitude prior to the election.Thus Cappel told WilliamGray, who was then a member of the Amalgamated committee, thatGray and Lloyd Everett, a member of the Amalgamated at that time,were the only ones "he was uneasy about in voting f8r the union."He asked';Grayrto tell Everett that if the Amalgamated won theelection there would be no_ work.He also requested that Gray "seethe other fellows." 10About the end of April 1938, the Amalgamated'agreed with therespondent to a 15-percent wage reduction for the months of May andJune." In June the Amalgamated tried without success to obtain arenewal of its contract.Thereafter the Amalgamated arrived at nofurther general agreements with the respondent concerning wages,hours, and working conditions.stidli'shut-down to "bad business."Thereafter, the Amalgamatedbegan to picket the plant. In August the respondent submitted re-opening proposals to its employees and to the Amalgamated.Theproposals embodied provisions for a wage cut.They were not ac-cepted by the Amalgamated.About a week before the plant re-opened, while there was still a picket line around the plant, Cappelattended a dinner with seven of his employees, all of whom weremembers of Amalgamated.12None was an officer.He told them hewanted to get the mill going and explained the reasons for a re-duction in Wage.The expenses of the dinner were defrayed by him.Emanuel Tolotti, one of the Amalgamated members at the dinner,told Cappel that they could -do nothing until the matter had been re-ferred to the union committee.The respondent negotiated wage re-to It isworthyof note that in 1936 or 1937 the respondent circulated a leaflet titled"What Does the Wagner Bill Mean toEmployees "The contentsgavea misleading pictureof the rights guaranteed in theAct.CfMatterof Jasper Blackburn Products Corp.andDistrict No 9, International Association of Machinists,a/flbated with the American.Feder-ation of Labor,21 N L R B 124011The contract between the respondent and the Amalgamated,which was limited to runfrom July1, 1937,to June 30, 1938,provided that wageswere to beincreased or decreased"when madegeneral by . .competitors..About thebeginning of April 1938, themanagement of the respondent summoned the employeesof theplant into its offices in smallgroups.It proposedto them a wagereductionThe Amalgamated objected to being leftout of the negotiationsAfter havingmet with all the employees,the management con-ferred with a committeeof the AmalgamatedThe committee refused to accept any wagereductionThe respondent thereupon posted a notice advising its employees of the refusaland stating that under the circumstances it had "no other alternative but to operate suchmills'and'equipment,and to suchcapacity,as competitive conditions will permit."Afterfurther conferences,the- Amalgamatedagreed to the cut.A fewdays before the postingof the agreement 36 employees signed a petition revoking their designations of, theAmalgamated12Cappel denied, knowing their affiliationCredible testimony indicates that one Ross,proprietor of the establishment,empowered one of the men on a list suggested by Cappelto invite the rest on the list and any others he might choose441 8 43-4 2-vol 31--25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDductionswith individual employees and the plant reopened onSeptember 14, 1938.During and after th8 shut-down the respondent, through its super-visory employees, made statements to employees calculated to under-mine the Amalgamated and its leaders.13Lloyd Everett, an employee,testified that George Wolf, superintendent of the rolling department,told him, during the summer of 1938, that there ought to be a changein Amalgamated leadership.Wolf and Ralph Everett, said to havebeen present contradicted this testimony.We find that Wolf in sub-stance made the statement in question because, among other reasons,Lloyd Everett has revoked his authorization of the Amalgamated andjoined the Federal Union.Ralph Everett, on the other hand, wasactive in organizing the Federal Union, and he and Wolf had theircredibility impeached in other respects.Lloyd Everett also testifiedthatWolf said to him, some time after the mill opened, that Mr.Greer, president of the respondent, would not deal with the C. I. O.any, more.Wolf controverted this testimony.Upon the entire rec-ord we find that Wolf in substance made the statement in question.About the same time, Stone Nyberg, the master mechanic, tried to getPhillipHammerstrom, then a union member, to work at a lower wage.The Amalgamated-committee had urged Hainmerstrom not to acceptthe cut.Nyberg taxed Hammerstrom with being a "damn fool forlistening to the committee."He also disparagingly remarked, abouttwo union representatives who passed, "There are the big shots fromthe Amalgamated," and obtained from Hammerstrom the names ofthe Union men who had advised him.14On January 17, 1939, pursuant to a stipulation executed by the re-spondent, the Board ordered the respondent to cease and desist frominterfering with, restraining, or coercing employees in the exerciseof rights guaranteed in Section 7 of the Act and to post appropriatenotices.,,On February 7, 1939, the respondent concluded an exclusive recog-nition contract with the Federal Union, after that organization hadpresented cards showing that it represented about 70 or 75 per centof the respondent's employees.The validity of this contract is not inissue.After February 15, 1939, the date of the lay-offs discussed13 The Federal Union began its organizational activity among the respondent's employees,,during the shut-down14 Cappel likewise disparaged the union leadership in a conversation with Gray at theend of 1936 or in 1937, when Gray was on the Amalgamated committee Ile impressedupon Gray his opinion that the committee was "hard to get along with" and appealed tohim to do everything within his power to "keep down trouble "isMatter of The Greer Steel CompanyandAmalgamatedAssociation ofIron;Steel dTinWorkersof NorthAmerica, etc,10 N. L. R. B. 1233. The complaint also alleged unlawfuldiscrimination against five named employees.These employees had refused to testify inthe cited proceeding.The Board order dismissed this part of the complaint.None of thesefive employees is the subject of complaint in the present proceeding THE GREER STEEL COMPANY373below, attendance at meetings of the Amalgamated fell off decidedly.In'the fall of 1939 the respondent removed a plant bulletin board thathad been devoted to the use of the Amalgamated,although it retainedone for the convenience of the Federal Union.Gray testified that shortly before the hearing in this case, Cappelon different occasions engaged in the following conduct.He pressedGray to tell employees who were subpoenaed, not to appear at thehearing:Knowing that Gray was going to see the attorney for theBoard, Cappel urged him to explain to the latter that the chargingemployees were "no good,"and that the Board attorney was going tolose the case.He also informed Gray that so far as the chargingemployees were concerned,the hearing"would not change the picture,any."Cappel denied that the foregoing, actions had taken place.Upon the entire record we credit the testimony of Gray and find thatCappel in substance made the statements attributed, to him.B. Discriminationin regard to Aire and tenure of employment1.Breitenstein,Law, 'Marburger,Thornton,and TolottiThese five charging employees who had come to be employed onthe respondent's 16-inch mill were members of the Amalgamated.Three of them, Breitenstein, Law, and Marburger, at times repre-sented the Amalgamated.Tolotti and Breitenstein were among thosewho attended the above-mentioned dinner given by Cappel in the fallof 1938.The fifth, Thornton, testified that about a month before theelection of December 1937, Paymaster Swift urged him to use his influ-ence to "keep down trouble"at a meeting of the Amalgamated.Al-though Swift denied this testimony,we find on the entire record thatSwift in substance made the statement testified to by Thornton.The respondent realized after 1925 that the 16-inch mill was obso-lescent.Subsequently the number of shifts on the 16-inch mill de-clined from three to one.During 1935 and 1936 12 employees weretransferred from the 16-inch mill to the 22-inch mill,leaving as theonly employees on the 16-inch mill the five charging employees hereinunder consideration.The Amalgamated did not object to the selec-tions for transfer and it does not appear that the respondent refrainedfrom transferring the five charging employees from the 16-inch millbecause of union membership or activity.Upon,complaint of theAmalgamated and the five charging employees that work on the 16-inch mill was irregular and that their wages were too low the respondent in March 1937 increased their wages,promised to try to obtainmore orders for the 16-inch mill and thereafter placed 'slightly betterorders on that mill.On or aboutAugust6, 1937, the respondent per- 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanently discontinued the use of the 16-inch mill because it had becomeobsolete.Pursuant to the terms of the contract then in existence between therespondent and the Amalgamated, these charging employees becauseof their seniority were placed at the head of a preferential employmentlist known as the "extra list."These five employees remained on theextra list.On January 1, 1938, the respondent abolished the extra list on theasserted ground that the provisions of the Ohio Unemployment Com-pensation Insurance Law, placing a premium upon a stable and un-fluctuating working force, made such action economical.But on theprotest of the Amalgamated and following the intervention of a fed--eral conciliator, the respondent restored the extra list early in June1938.Following the execution of the contract with the Federal Union onFebruary 7, 1939, the respondent informed a number of regular em-ployees'and also all the employees on the extra list that they were laidoff.The notice received by each of thecharging employees stated thatwhen his services were required he would be given "due notice."Although the five charging employees had greater seniority thana number of regular employees retained in the respondent's employ-ment, the respondent had not in the past followed the practice of dis-placing regular employees in favor of extra employees on the groundof greater seniority, and for some time it had been attempting toeliminate the extra list, apparently because it thought that by thisdevice it would diminish the cost to it of the State unemploymentcompensation insurance.Under the provisions of the Federal Union's contract with the re-spondent, the five charging employees, as extras, and therefore as "mennot holding regular jobs on the effective date of this agreement," re-tained, their departmental seniority rights for 6 months from Febru-ary 7.16Thus their departmental seniority rights would expire Au-'gust 7.The contract also provided that a transfer from one depart-ment to another was to be made only with the consent of the trans-feree.In such case he was to be treated as a new employee for thepurposes of seniority standing within that department.14Accordingto the same agreement laid-off employees not recalled for 6 monthsieThe applicable provision of the contract reads as follows :All men not holding regular jobs on the effective date of this agreementshall retaintheir departmental seniority service rights for six (6) months from date.^zThe applicable provision of the contract reads as followsThe fil[l]ing of vacancies, or promotions, shall be confined strictly to department,classified as' (a) Recoiling and Pickling, (b) Rolling, (c) Annealing, (d) Shipping,and (e)Maintenance and Boller House, but should an employee consent to be trans-ferred from one department to another department, such employeeshallhold the sameseniorityrights inthat department as a new employee . THE GREERSTEEL COMPANY375were no longer to be considered employees."'By virtue,of this pro-vision,A.. A. Smith, whose case is discussed below, and the fivecharging employees with the exception of Marburger remained onthe respondent's pay roll until September 1, Marburger remainingthereon until November 1.19In March, Foster Smith and Ed Spelman, who had been laid off inFebruary and are not charging employees, were recalled as police-men or watchmen. Thereafter both were giver; positions on the21-inch. .mill,which is in the rolling department. It is not clearwhether they were employed on the 21-inch mill before August 7.A third, R. Schnittke, released in February and not a chargingemployee, was made an apprentice roll grinder in the rolling depart-ment on ?March 1; he was the son of G. Schnittke, formerly presidentof the Greer Employees Association. It is not certain that the-position of apprentice roll grinder is one which the charging em-ployeesmight normally be expected to fill.'?None of these threeemployees who returned to work had any seniority within the rollingdepartment, since they had been employed in another department.The departmental seniority of those laid off from the rolling depart-ment does not appear.However, since the five charging employeeswere released from that department, they all had more seniority therethan persons transferred from other departments.From March to September 1 the respondent added only two otherpersons to its active force; both were taken on in the, latter part ofAugust.21Yet in July and August the plant had been called uponto, handle an ihcreased volume of business on quick demand. ' Therespondent, instead of recalling laid-off employees upon the expan-sidn of operations, as it customarily had done, resorted to overtimework, particularly in the rolling and shipping departments.Thiswas the first time it had made any substantial payments for overtime"The applicable provision is as followsIf an employee be laid off and not called back by the Company for six (6) months,he shall no longer be considered an employee of the CompanyisBreitenstein and Law were laid off as of February 11, Tolotti as of February 15, andThornton and Marburger, who had been incapacitated, as of March 1 and May 1, respectivelyAccording to Cappel, the respondent followed the practice, prescribed by its contract withthe Federal Union, of keeping laid-off employees on its pay roll for 6 monthsDuring thattime they were subject to being summoned when needed.After that time, the respondentcontends, they were regarded as persons who would have to file application in order' toobtain employmentThis contention is discussed below in further'detail20According to Cappel, he chose Schnittke from the list of'all employees laid off duringFebruary because he thought he would be the most capable young man for the job.TheFederal Union contract does not mention ability as a factor in the filling of vacancies.Atthe very least it requires that those having seniority rights in,the department in which thevacancy occurs,be considered first and be given a substantial preference.Apparently,however, a ,young man was desired.21H. Straub was reemployed to the annealing department on August 22J Judy washired to the maintenance department on August 28August 15 marked 6' months fromSmith's lay-off from the latter department,where he had been a regular employee 376DECISIONS QF NATIONAL LABOR RELATIONS BOARDpurposes.Cappel asserted that the increase in overtime during -Julyand August was due to a rush order and to the fact that the respond-ent found it more economical to pay overtime to its existing staffthan to take on additional employees.Nevertheless, after September1, that is, after A. A. Smith and all of the five charging employeesbut Marburger had lost their departmental seniority rights and wereno longer on the pay roll, and before January 1, the respondenttook on about 37 persons.22At the same time overtime declined inthe shipping department.Cappel attempted to explain the subse-quent increase in force by asserting that in September, October, andNovember the rolling department worked on a large order which theshipping department had to get out as quickly as possible. Thisdoes not explain the delay in increasing the staff of the rolling de-partment until after September 1 and as to the shipping departmentit conflicts with Cappel's alleged reason for using overtime instead-of enhanced personnel during the rush order of July and August.Of the 12 who were notified in February of their release from theextra list and 'who are not charging employees, one, was recalled inMarch 23 and seven were taken back in September.24 Cappel, incharge of hiring, furnished the causes for the failure to reemploy.three more : one was an unsatisfactory workman 25 and two were un-suited for the available mill positions.26The fourth had not workedin the plant since June 1938.27When the plant reopened after the1938 "shut-down, he had employment elsewhere.Regular employees notified of their lay-off'in February were like-wise rehired. - Excluding A. A. Smith, a charging employee, therewere 12 regular employees who had been informed of their releasein February.211Two were reemployed in March'29 one in August,3oand five in September.3'Of 'the four who were not reemployed, one22 In September alone five employees were addedto therolling, six to the shipping, twoto the annealing,and three to the maintenance departmentsThe statistics for the follow-ing months are : rolling:October-3,November-4,December-0; shipping:October-1,November-5,Decembc r-4 ; annealing:October-0,November-1,December-0; mainte-nanceOctober-2,November-1,December-0.23F. Smith,discussed above.24H Shull,R. Beitzel, R Demuth, W. Strine, D. Engler,E. Cree, and J. Luthy.2e P. Stokes.-110 Erickson and I. Bear.27C. Espenscheid."Board Exhibit 5-C shows 15 regular employees laid of since January 1,1939.ButE Howard was dismissed in January 1939,after completing a special task for which hehad been hired;G. Kapp left the respondent's employ in the same month.20R. Schnittke and E. Spelman,discussed above.2°H. Straub.C.Burson,S.Hoover, Jr.,R Merkel, R.Pollock, W.Walters.32W. Zumbach. , THE GREER STEEL COMPANY377member of the Amalgamated according to Cappel,33 who, togetherwith "a third'34 had been laid off from the pickling and recoilingdepartment, to which no employees were subsequently rehired.35Thefourth, and last, had left the respondent's employ in June 1938 fora better job.36-In short, of the 24 who were notified of their release in Febru-ary 1939 and who are not charging employees, 16 were reemployed.The record contains satisfactory explanations as to why the bulkof the remaining eight.were not reemployed.In addition, 23 individuals not previously employed by therespondent and one former employee who had ceased to work forthe respondent considerably before February 193931 were added tothe pay roll between August 28, 1939 and January 1, 1940.Of the16 non-charging employees who in February 1939 were given noticeof termination of employment and were subsequently reemployed,three were reemployed in March,'one in August, and all the rest inSeptember.38The other former employee taken back was restoredto work in September.But 21 of the 23 new employees hired bythe respondent about the end of 1939 were not hired until Octoberand the succeeding months. From these facts we conclude that beforehiring new employees, the respondent reinstated substantially allnon-charging employees notified in February of their release whowere available and considered suitable for positions then open.In contrast stands the ' treatment of the five charging employees,with whom we are now concerned, and A. A. Smith, dealt with-below.None of them was reemployed, with the exception of Marburger,-Marburger was not, reinstated until November, although only tem-porarily, and in contrast to the other former employees who werereemployed by the end of September. In length of service with therespondent the five charging employees and Smith surpassed all ofthe employees who received lay-off notices along with them and all11C Lebold.C. Burson,whom Cappel named as an Amalgamated member he bad reem-ployed,was a former charging employee who had failed,shortly after his lay-off, to presshis charges of discrimination.According to, Smith, Burson had not been connected withthe Amalgamated since that time and had told Smith,before his failure to prosecute thecharge of discrimination,that he had several tunes sought reinstatement from therespondents,R. BearOther employees laid off from the pickling and recoiling department,who were reem-ployed,sere Spelman and Schnittke.They were reemployed in the rolling departmentearlier in the year.Finally these was Burson,who was reemployed in the shipping depart-mentFor details concerning him seesupra,note 33.Zumbach, who was the only otheremployee laid off from that department,was not reemployed at an,see note 32WV Shonk.He had requested that the respondent recall him if it would be to hisad,antageA Hartman had not worked for the respondent since July 19385Nine of the twelve were reinstated on September 5.The other three were reinstatedon September 14, 18, and 19.- 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe former employees reemployed after the February reduction inforce.The respondent's explanations for its conduct are unconvincing.First, Cappel asserted that, because none of the charging employeeshad filed applications for employment,they, apart from Marburger,were not considered for reemployment after 6 months from theirrelease.He contended that their notices of lay-off, which statedthat they would be called when needed,were to be construed in thelight of the provisions of the Federal Union contract; that afterthe 6-month period to which the contract limited their status asemployees they were in the same position as any other individualswho might desire employment.He testified that the respondent'spractice has been to hire on filed application only and that thispracticewas followed with regard to all who were employed inthe latter part of 1939.We are inclined to doubt the universality of the requiieinent.Therespondent,produced none of the application blanks presumably filedby all of those whom it had retained.Moreover,there is anotherreason for our doubt.Prior to 1939 lay-offs were generally tem-porary.Those laid off were recalled not long afterwards withoutapplication.If, after the Federal Union contract,laid-off employeesnot reinstated within 6 months were expected to make applicationfor employment,the requirement was a novel one in so far as theywere concerned.Althoughthe contract was posted it does not interms require that application for employment or reemployment ,bemade and there does not seem to have been any publicity given towhat the respondent contends it entailed-the necessity for applicationby former employees.The charging employees relied upon the re-spondent's assurance that they would be notified when needed.Mar-burger's first knowledge of the application requirement was gainedat the hearing.It seems improbable that accident alone could accountfor the fact that all the charging employees should have fallenafoul of this requirement,while the great bulk of those releasedwith them were either reemployed,or denied employment for reasonsother than their failure to file applications.The circumstances of Maiburger's reemployment strengthen theconclusion that the respondent took the initiative in the. r6instate-rnent of at least some of its former, employees.He was restored tothe pay roll after November 1, when his employee status under theFederalUnion contract was at an end.Partially disabled as aresult of a mill injury, and a neighbor of Cappel's, he was approachedby Cappel and asked whether he would like to work a few turns:Marburger indicated that he was willing.Thereafter,without anyrequest on Marburger's part, Cappel forwarded to him an applica- THE GREER STEEL COMPANY379tion blank.Cappel cited Marburger as an exception to the practiceof requiring the applications to be filed:But, in testifying for therespondent, Cappel named him as a union member who had "madeapplication" for employment prior to being taken on by the respond-ent.This construction of the requirement reveals, we think whatthe 'facts set out above indicated : the filing of an application wasnot a necessary condition for being considered for employment bythe respondent. It buttresses the inference that the respondent, onits own initiative recalled some, at least, of its farmer employees.As early as June 25, 1939, the respondent was presented with acopy of the first charge in this proceeding.39Upon the basis of the foregoing considerations and° of the wholerecord we find inadequate the defense that Thornton, Tolotti, Breit-enstein,Law, and Smith were not rehired because they had notfiled applications.Cappel' also contended that while Thornton, Tolotti, and Breiten-stein were not reemployed because they had not filed applications,theywere unsatisfactory workmen and that positions for themmight not have been-available; that Law was not a good mill manand was not considered for a crane job because he was operating acrane elsewhere, and because he had previously objected to workingon a crane for the respondent; that Marburger was employed on afarm, and therefore was deemed ineligible for it steady job at theplant.We find these contentions insufficiently established.It isnot claimed that the considerations advanced with regard to Thorn-ton, Tolotti, and Breitenstein were in fact operative.Moreover, inso far as Cappel alleged that other reasons prevented the reemploy-ment of Law he was inconsistent, since he had previously laid thatcircumstance to Law's failure to file an application for employment.He thereby indicated the weakness of the respondent's attemptedexplanations.No satisfactory evidence of the alleged inefficiencyofThornton, Tolotti, Breitenstein, or Law was presented.Onthe contrary their advancements, pay increases, and long periods ofservice with the respondent lead us to conclude that the respondentfound them efficient employees.There can be,no doubt that there were available positions to whichthe charging employees could have been reemployed.Both prior totheir employment on the 16-inch mill and during their employmentas extras the five charging employees had worked at divers jobsin the rolling department and in other departments: on the differentmills, the bundler, the slitter, the shears, and the stock house crane.39Only discriminationin the lay-off of Thornton, Tolotti, Breitenstein, Law, and Smithwas then chargedAs for Marburger, at the time we find he was discriminated against therespondent was committed to summon him when his services were needed. 380DECISIONS OF NATIONAL LABOR -RELATIONS BOARDIn September alone five positions in the rolling department werefilled : three in the shears, one on the bundler, and one on the slitter.Between the discontinuance of the extra list and the end of Novem-ber 1939, 15 positions in all in the rolling department were filled.Not only were there positions for which the charging employeeswere specifically qualified, but new employees were given jobs forwhich they possessed no particular experience.Of the 23 new em-ployees and the 1 former employee laid off before February 1939,who were added to the force, about 18 either had no previous expe-rience, to Cappel's knowledge, at the jobs which they were given, orhad not previously worked at the plant and were not credited withany prior experience.Of the 16 former employees notified of theirrelease In February who were taken on by the end of September,10 were placed in departments other than those from which theyhad been laid off-.Of the 15 positions in the rolling department filledafter the discontinuance of the extra list, 4 went to new employeeswho were inexperienced, 2 to new employees not shown to have hadany experience, 5 to former employees laid off from different depart-ments, and 4 to former extras laid off from the rolling departmentof whom Marburger was one.-In short, contrary to the respondent's contentions many positionsfor which the charging employees might have been retained wereavailable, both in September and in succeeding months. In numer-ous instances the respondent took on persons with- less experience orno former employment with it.Finally, we find unsatisfactory the respondent's contention thatMarburger was ineligible for a steady job at the plant because hewas employed on _ a farm. In fact, Marburger's obligation on the93-acre farm where he lived was such that he was bound only tosee that the work on it was performed.Marburger testified withoutcontradiction and we find that his 16 year old boy was capable ofdoing all the necessary work-a fact which Marburger's lessor, Gas-ser, understood.In Cappel's conversations with Marb'urger and withGasser, some time prior to Marburger's reemployment, Cap'pel wasmerely told that Marburger was supposed to do farm work and thatlie could also work at the mill.Cappel does not seem to have madeany inquiry into the amount of the necessary work or the possibility,of its delegation.Nor was there much opportunity for these mattersto be explained; the conversations were dominated by Cappel's con-40 The figures are as follows : four bundler positions to one employee from shipping, onefrom rolling(Marburger),and two new employees not credited with experience;two posi-tions on the 9-inch mill to two new inexperienced employees;two positions on the slitterto one from the boilers,and one new inexperienced employee;three positions on the shearsto three from rolling ; one mill or bundler to one new inexperienced employee THE GREER STEEL COMPANY381tention that he could only offer temporary employment to Marburger.It is significant, moreover, that neither during September nor Octo-ber, when former and new employees were retained, does it appearthat Cappel' confronted Marburger with a genuine choice of a steady,or even of a temporary job.Yet'in those months Marburger wasentitled to be notified when his services were needed.The resort to overtime instead of an increase in staff before Sep-tember 1, the reemployment of substantially all the non-chargingemployees released with the charging employees who were availableand considered suitable for positions then open, the employment ofanother former employee, the subsequent employment of new em-ployees, the absence of non-discriminatory cause for the failure toreemploy the charging employees, the initiative exercised by therespondent in at least some of its additions to the pay roll, the rela-tive inexperience and lack of service with the respondent of most ofthe persons added to the force and the other circumstances heretoforegiven, all lead to the conclusion that the five charging employees werenot given employment in September along with others similarly situ-ated because of their union membership and activity.The history oflabor-relations at the respondent's plant has-shown that the respond-ent would be willing to eradicate the last traces of Amalgamatedinfluence from among its employees.The five charging employees,by reason of prior controversies over their status between the respond-ent and the Amalgamated, were a nucleus closely identified withthat organization, and represented, to the respondent, a known focusof difficulty.We find, therefore, that on the earliest ascertainabledate, namely, September 5, 1939, when most of the former employeessimilarly situated were restored to the pay roll, the-respondent dis-criminated against Thornton, Tolotti, Breitenstein, Law, and Mar-burger, in regard to hire and tenure and conditions of employment,thereby discouraging membership in the Amalgamated, and thatthe respondent thereby interfered with, restrained, and coreced itsemployees in the exercise of rights guaranteed in Section 7 of theAct.41a SeeNational Labor Relations Board v. Waumbec Mills, Inc,114F (2d) 226 (C C. A.1), enforcing as modified in a particular not here relevant,Matter of Waumbec Mills, Inc.andUnited Textile Workers of America,15 N. L. R B.37;Matter of Olympia ShingleCompany, Capital Shingle Co.,Inc,andShingle Weavers Local Union,2516,26 N L. R B. ;Matter ofMilan Shirt Manufacturing Company and Milan Imps vement CompanyandAmalgamated Clothing Workers of America,22 N L R B 1143.Cf.Phelps Dodge Cor-poration V. National Labor Relations Board,313 U S 177, modifying and remanding113 F (2d) 202(C C. A 2),cert. granted,enforcing as modified,Matter ofPhelps DodgeCoriJorationandInternational Union of Mine,Mill and Smelter Workers,-Local -No 30,19°N. L.It. B. 547;National Labor-Relations Board v National Casket Co,-Inc,107 F(2d) 992(C. C A 2), enforcingas modified,Matter of National Casket Compa4y,IncandCasket Makers Union 195,79, 1 NL.R B 963,12 N L R B. 165.I 382DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Albert A. SmithAlbert- A. Smith had been employed by the respondent since 1928,He was laid off along with other regular employees on February 15,1939, and was not subsequently reemployed.He has been president and a very active member of the Amalgam-ated since its organization at the Dover plant in 1933.He was oneof -the Amalgamated officers whose lay-off by the respondent precipi-tated the 1933 strike hereinbefore described. In the latter part of1937,Thornton testified, Ed Swift, the paymaster, told him thatSmith was a "radical." Swift asserted that he remembered nothingof 'what- Thornton had testified to, but he did not deny conversingwith him, nor did he deny other parts of the same conversation whichwe have referred to above.For these reasons, and upon the basis ofthe entire record, we find that.Swift did make the statement inquestion.William Gray stated after Smith's lay-off, on one occasionto. Cappel, and on a later occasion to Swift, that Smith should not bemade to "take the rap" for whatever the Amalgamated had done.Despite the denials by Cappel and Swift of the answers attributed tothem by Gray, we find because of our judgment of the relative credibil-ity of Gray and Cappel, and because of the other statements made bySwift, and of the course of events as revealed by the record, that Gray'stestimony was accurate.In response, Cappel conceded that Smith hadnot caused much of what had occurred, but asserted, "He could havekept it from happening." Swift's answer was that Gray could. nottell Cappel what Gray had told him.Gray replied that lie knew that,having already tried to do so.Swift then added, "I believe he [Cap-pel] would shut.the mill down before he would let him [Smith] work.-"Smith did both electrical and non-electrical maintenance work underthe supervision of the master mechanic after he was hired by therespondent.At that time the respondent had not yet employed anymillwrights for the purpose of performing non-electrical maintenancefunctions.About 1931 Smith was given the classification and rate ofpay of an electrician, but his duties remained the same. In 1935 therespondent retained three millwrights, in order to allow machinists todevote all of their time to their machines. It agreed with the machin-ists, however, that if their work-became slack they could reassume themaintenance tasks taken over by the millwrights. It is not clearwhether in 1938 Cappel reaffirmed, or refused to_ commit himself onreaffirming, this understanding, or whether the understandingapplied to electricians.Throughout the entire term of his employ, Smith continued to donon-electrical as well as electrical work in the maintenance depart-ment.He did the work of the, millwrights when necessary.Heassisted in the installation of machinery and in the construction of a THE GREERSTEEL COMPANY383revised generator room. 1-le did some mechanical work in the machineshop.In the lay-off following the Federal Union contract, the respondentreleased two of its three electricians, and at the time of the hearingemployed only one electrician.We need not examine the economiesclaimed to have been effected by the reduction in the number of theelectricians, since Smith's lay-off and discharge was not a necessaryconsequence of this reduction.Smith, whom the respondent con-sidered a very efficient electrician was laid off with P. Pollock, hisjunior.Pollock was not a member of the Amalgamated. The elec-trician 'retained was R. Davis, Smith's senior.Davis 'had ceased tobe active in the Amahamated after December 1938.Although the Federal Union contract called for lay-offs in accord-ance with-efficiency, ability, and length of service, the facts showthat,without explanation or warrant, the respondent confined theoperation of this policy within the electrician classification. Itretained in the maintenance department G. Schnittke, M. Fletcher,and G. Schwarm, who were the millwrights added in 1935 and who,-were junior to Smith.G. Schnittke was the former president of the Greer Employees Asso-ciation.Al. Fletcher had been a member of the Amalgamated but wasapparently not a member in February 1939.G. Schwarm was not anAmalgamated member. Furthermore, four of the five chargingemployees who had refused to testify in the November 1938 proceeding,and had .left the Amalgamated, remained machinists in the mainte-nance department.Two of the four, J. Moffit and J. Lindberg, werejunior to Smith.Smith was able to do, and had done, millwright work.He had alsodone construction work comparable to that done by machinists.Therespondent's understanding with the machinists manifested a recogni-tion on its part that, with regard to lay-offs, seniority was operativebetween, and not only within, classifications.Neither the FederalUnion contract provision nor the explanations by respondent's officialsof the long standing policy which it embodied 42 restrict the applicationof the rule within particular job classifications.The respondent didnot advance the particular basis on which it made the February reduc-tion in force.We are unable to account for the lay-off of Smith andthe retention of junior employees whose positions lie could fill, exceptby his union affiliation.The background'of-labor relations'which we have surveyed fortifies.this conclusion.We are further persuaded of its correctness because42Cappel has stated that when efficiency and ability were equal,length of service n ouldcontrolForemen Nebel and wolf formulated the policy to be that the person hired lastwas first to be laid off 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the reemployment, in the circumstances heretofore detailed, of thebulk of the employees released in February, as contrasted with thefailure to recall Smith and the five former extras. , Smith was muchsenior to the regular, employees laid off with him. - Like the fivecharging employees heretofore discussed, he relied upon the respond-ent's assurance that he would be summoned when needed and did notfile an application for employment after 6 months without work .13The respondent gave no different reason for failing to recall Smiththan we have already discarded during the consideration of the casesof the first five charging employees. In particular, it is significantthat Pollock, the electrician junior to Smith, who was released withhim, was reemployed in the annealing department in September.Cappel implied that Pollock had filed an application and was reem-ployed because he could operate a crane.But we have found that, atleast in some instances, the respondent recalled former employees.Moreover, it appears that Pollock had not previously worked in theannealing department or operated a crane at the plant and that Cappel-had the foreman inquire of Pollock whether he could do so. Smithwas not asked, however. In addition two apprentices were added tothemachine shop in August and September. Both were newemployees, and as to, neither was there any showing of previousexperience.These facts, and the others set out above in connection with thecases of the five former extras, persuade us that Smith was discrimi-nated against when he was denied reemployment as well as whenhe was laid off and discharged.As president of the Amalgamatedhe was a likely target for the respondent's desire, disclosed in thebackground set out above, to eliminate that organization from theDover plant.Under the circumstances disclosed by the record, we find that, bylaying off Smith on February 15, 1939, and by' refusing to reinstatehim thereafter, the respondent has discriminated in regard to hisin the Amalgamated,and interfering with, restraining, and coercingits employees in the exercise of .rights guaranteed them in Section 7of the Act.At the time of his lay-off Smith's earnings were 80 cents an hour,or approximately $33.00 for his average workweek of about 41 hours.On October 9, 1939, he secured employment with the Pleasant ValleyMining Company at Magnolia, Ohio.His wages there came to ap-proximately $140.00 a month plus an additional amount for overtime.43'At theend of the 6-m6th period the respondent shipped Smith's tools to him, althoughliewas in New Philadelphia,the town adjoining Dover, and could have been called to fetchthem.-)-1 THE GREERSTEEL COMPANY385His present income, therefore, is slightly better than what he wasearning at the Dover plant, and his work is steadier.But he desiresto be reinstated to the respondent's employ.By his discharge helost substantial seniority rights.Because of the nature of his newemployment he was forced to move to New Magnolia, about 16 milesfrom Dover and New Philadelphia, where he had made his homefor about 12 or 15 years.44He had to leave behind him a son whowas finishing high school in New Philadelphia.All of his friendslive in Dover and New Philadelphia and he drives there often bothto visit them and to do his shopping; the shopping necessitates severaltrips a week. In view of these facts, we find that Smith has notsecured substantially equivalent employment 453.Emmet L. TrueEmmet L. True was employed as a carpenter and general handy-man in 1922' and worked almost continuously -until his lay-off onJanuary 1, 1940.'He has been the financial secretary and an otherwise active memberof the Amalgamated since its inception in 1933,After Nyberg's effortto prevent him from joining the Amalgamated he was laid off by therespondent with three other union officers in 1933.Following theBoard proceeding of November 1938, at which several employees hadrefused to testify, Nyberg asked one of them how True felt about hisfailure to do so.At the time of the lay-off in question True's super-visor told him he had argued for True's retention but that he had beenordered to lay True off.True received the usual letter telling him thathe would be notified when his services were required.Although hewas on the pay roll at the time of the hearing, he received no worksubsequent to his lay-off.Along with True the respondent released I. Walters and W. Wal-ters, its other two carpenters.At the time of the hearing there wereno carpenters in the plant.The two carpenters laid off with Truewere not members of the' Amalgamated. , One was senior, and onejunior to True.There has been no showing that True was qualified for the po-sitions of any junior employees retained while he was laid off.We find that the evidence is insufficient, to sustain the allegationthat True was laid off and refused reemployment because of his unionactivity.44He continued to reside in the vicinity of Dover and New Philadelphia until some timein November45Mooresville Cotton Mills v. National Labor Relations Board,110 F (2d) 179(C. C. A. 4),enf'g as modMatter of Mooresville Cotton MillsandLocal No.1224, United TextileWork-,ers of America,2N. L. R. B. 952,15 N. L. R B. 416.- 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCEWe find that the activities"of the respondent set forthin Section-III above, occurring in connection 'With the operations of the re-spondent described in Section I above, have it close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead-to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that, the respondent has engaged in unfair laborpractices, we will order it,to cease and desist therefrom and to takecertain affirmative, action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent has discriminated in regardto the hire and tenure of employment of Edgar P. Breitenstein, ClydeLaw, Clinton C. Marburger, Albert A. Smith, Neil A. Thornton, andEmanuel J. Tolotti.The appropriate remedy to effectuate thepolicies of the Act is to order that the respondent offer employmentto these persons and make them whole for any loss of- pay each mayhave suffered as a result of the respondent's discrimination.We will,therefore, order that the respondent offer immediate employment tothe individuals named; and further, that it shall make them wholefor any loss of pay each may have suffered as a result of the respond-ent'sdiscrimination from the date of such discrimination to thedate of the offer of reinstatement, less the net neariiings 16 of eachduring such period.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.SteelWorkers' Organizing Committee and Federal Labor UnionNo. 21804 are labor organizations within themeaning ofSection 2 (5)of the Act.2.By discriminating with regard to the hire and tenure of employ-ment of Edgar P. Breitenstein, i Clyde Law, Clinton C. Marburger,as By"net earnings" is meant earnings less expenses, such as for transportation, 'room,and board,incurred by an employee in connectionwithobtaining work and working'else-where than for the respondent,which would not have been incurred but for the unlawfuldiscrimination in his hire or tenure of employment and the consequent necessity of his_seeking employment elsewhereSeeMatter of Crossett Lumber CompanyandUnitedB,otherlood of Carpenters and Joiners of America, Lumber and Sawmill Workers Union,Local 2590,8N. L. R. B. 440.Monies received for work performed upon Federal,State,county,municipal,or other work-relief projects shall be considered as earnings.SeeRepub-licSteel Corporation v National Labor Relations Board,311 U. S 7 THE GREERSTEEL COMPANY387Albert A.' Smith, Neil A. Thornton, and Emanuel J. Tolotti, therebydiscouragingmembership in a labor organization, the respondenthas engaged in unfair labor practices, within the meaning of Section8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act. '4..The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act, with respect to Emmet L.True.ORDER11Upon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, The Greer Steel Company, Dover, Ohio, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Steel Workers' Organizing Com-mittee or in any other labor organization, by discrimination in regardto hire, tenure, terms, or conditions of employment;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage-in concertedactivities for the purpose of collective bargaining and other mutualaid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Edgar P. Breitenstein, Clyde Law, Clinton C. Mar-burger, Albert A. Smith, Neil A. Thornton, and Emanuel J. Tolotti,immediate employment at the same or substantially equivalent po-sitions at which they would have been employed, including any sen-iority or other rights and privileges they would have been entitled to,and the respondent, The Greer Steel Company, not unlawfullydiscriminated against them;-(b)Make whole Edgar P. Breitenstein, Clyde Law, Clinton C.Marburger, Neil A. Thornton, and Emanuel J. Tolotti, for any lossof pay each may have suffered as the result of The Greer Steel Com-pany's discrimination, by payment to them respectively, of a sum441843-42-vol 31--26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDof money equal to that which each would normally have earned aswages during the period from September 5, 1939, to the date employ-ment is offered, less his net earnings 47 during said period ;(c)Make whole Albert A. Smith for any loss of pay he mighthave suffered as a result of The Greer Steel Company's lay-off anddischarge of him, by payment to him of a, sum of money equal tothat which he would normally have earned as wages during the periodfrom February 15, 1939, to the date employment is offered him, lesshis net earnings 48 during said period;(d)Post immediately in conspicuous places in its plant, and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraph 1 (a) and (b) of this Order; (2) that the re-spondent will take the affirmative action set forth in paragraphs 2 (a),(b), and (c) of this Order; (3) that the respondent's employees arefree to become or remain members of Steel Workers' OrganizingCommittee, and that the respondent will not discriminate against anyemployee or applicant for employment because of membership oractivity in that organization;(e)Notify the Regional Director for the Eighth Region, in writ-ing, within ten (10) days from the date of this Order, what steps therespondent, The Greer Steel Company, has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, as amended, be, and ithereby is, dismissed in so far as it alleges, with regard to Emmet L.True, that the respondent has engaged iii unfair labor practices withinthe meaning of Section 8 (3) of the Act.-MR. WILLIAM M. LEISERSON, concurringin part and dissenting inpart :I concur in the Decision and Order in so far as it sustains thecomplaint in the case of Albert A. Smith and dismisses the complaintin the case of Emmet L. True. But I would also dismiss the com-plaint with respect to Edgar P. Breitenstein, Clyde Law, Clinton C.Marburger, Neil A. Thornton and Emanuel J. Tolotti.There is notsufficient evidence to warrant any finding of discrimination with re-spect to these five men.The recital of events from previous casesagainst the respondent does not make up for lack of evidence in the,present case.These other cases were settled by stipulation and anelection, and there is no charge here that respondent failed to carryout the stipulations.-47See footnote 46, svp a.48 See footnote 46, supra.